SUMMARY ORDER

UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, AD*918JUDGED, AND DECREED that the petition for review is hereby DENIED and the order of the Board of Immigration Appeals is hereby AFFIRMED.
Young Lian Liu, a native and citizen of the People’s Republic of China, petitions this Court for review of a July 1, 2002, order of the Board of Immigration Appeals (“BIA”) summarily affirming a July 17, 1998, oral decision of an immigration judge (“IJ”). The IJ denied Liu’s application for asylum and withholding of deportation and granted his request for voluntary departure based on her finding that Liu was not credible, in that his application, testimony, and documentary evidence contained inconsistencies, that he had been evasive at the hearing before her, and that he had supplemented his application with insufficient corroborating evidence.
We defer to the IJ’s factual findings as long as they are supported by “substantial evidence,” and we will reverse only if no reasonable factfinder could have reached the same conclusion. Diallo v. INS, 232 F.3d 279, 287 (2d Cir.2000). Upon our review of the record, we hold that the IJ’s determination — that Liu faded to establish either past persecution or a reasonable fear of future persecution based on his opposition to China’s family planning polices — is supported by substantial evidence. See Zhang v. INS, 386 F.3d 66, 67 (2d Cir.2004) (affirming denial of asylum under the substantial evidence standard where the IJ found that the asylum applicant had “ ‘not presented consistent, detailed or credible testimony to support his claim of persecution”).
Sf! * # * ❖ *
Having considered all of petitioner’s arguments and found each of them to be without merit, we DENY the petition for review and AFFIRM the order of the Board of Immigration Appeals.